No. 07-16-00173-CV


In re Todd Hatter, Relator                 §     Original Proceeding

                                           §     April 19, 2016

                                           §     Opinion Per Curiam

                                           §

                                  J U D G M E N T


      Pursuant to the opinion of the Court dated April 19, 2016, it is ordered, adjudged

and decreed that relator’s petition for writ of mandamus is hereby denied.

                                         oOo